UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 17, 2015 TOYOTA AUTO RECEIVABLES 2015-B OWNER TRUST (Exact Name of Issuing Entity as specified in Charter) TOYOTA AUTO FINANCE RECEIVABLES LLC (Exact Name of Depositor and Registrant as specified in Charter) TOYOTA MOTOR CREDIT CORPORATION (Exact Name of Sponsor as specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-188672-07 333-188672-01 38-7113066 95-4836519 (Commission File Number) (IRS Employer Identification No.) 19851 S. Western Avenue EF 12, Torrance, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (310) 468-7333 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Morgan, Lewis & Bockius LLP has been retained by the Registrant as counsel for its Registration Statement on Form S-3 (Commission File No. 333-188672-01) in connection with various transactions.Legal opinions by Morgan, Lewis & Bockius LLP and Richards, Layton & Finger, P.A. to be incorporated into the Registration Statement are attached hereto as Exhibit 5.1, Exhibit 5.2 and Exhibit 8.1. Item 9.01.Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Opinion of Morgan, Lewis & Bockius LLP as to legality (including consent of such firm). Opinion of Richards, Layton & Finger, P.A. with respect to due authorization, enforceability and legality. Opinion of Morgan, Lewis & Bockius LLP as to certain tax matters (including consent of such firm). Consent of Morgan, Lewis & Bockius LLP (included in Exhibit 5.1 and Exhibit 8.1). Consent of Richards, Layton & Finger, P.A. (included in Exhibit 5.2). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TOYOTA AUTO FINANCE RECEIVABLES LLC By: /s/ Cindy Wang Name: Cindy Wang Title:Secretary Date: June 17, 2015
